DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 & 6-11, drawn to a method for depositing a surface modification in cavities of a shaped article,
Group II, claim(s) 12-15, 17 & 20-21, drawn to a shaped article.
Group III, claim(s) 22-24, drawn to a liquid lens.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups (I & II) & (I & III) lack unity of invention because even though the inventions of these groups require the technical feature of 
shaped article comprised of a glass material, 
Page 4 of 8Preliminary Amendmenta plurality of cavities formed in the shaped article
the shaped article comprising a surface modification layer disposed on sidewalls of the plurality of cavities, 
the surface modification layer comprising a glass material comprising a mobile component
These technical features is not a special technical features as they do not make a contribution over the prior art in view of Ronan Tanguy (US-2010/0,068,107, hereinafter Tanguy)
(Abstract) teaches a method of making a microfluidic device by providing first and second substrates and forming a first frit structure on the first substrate. ([0026]) teaches that the first and second substrates 102 and 104 are desirably planar. They may be of various suitable materials, such as glass, glass-ceramic, and ceramic materials.
([0026]) teaches that in the particular cross-section of the figure, there is one through-hole 108 extending through the second substrate 104. ([0032]) teaches that providing substrates that include through-holes significantly improves the manufacturing yield and associated cost of producing microfluidic devices of the present type. As such, the utilization of multiple holes is disclosed.
([0027]) teaches that the frit structure 204 of the embodiment of FIG. 1 includes a layer 308 of frit positioned on the inside surface of the through-hole 108. 
([0036]) A frit structure 204 is then formed on the substrate 104 and into the remaining open portions of the hole 108, such as by molding a frit and binder mixture onto the substrate. Where the binder acts as the mobile component. ([0043]) teaches 
Groups II & III lack unity of invention because even though the inventions of these groups require the technical features of 
a glass material, a glass-ceramic material, or a combination thereof, Page 4 of 8Preliminary Amendment 
a surface modification layer disposed on sidewalls of the plurality of cavities, 
the surface modification layer comprising a glass material comprising a mobile component; 
wherein doped regions of the plurality of cavities adjacent the surface modification layer comprise a gradient in a concentration of the mobile component.
These technical features is not a special technical features as they do not make a contribution over the prior art in view of Tanguy
(Abstract) teaches a method of making a microfluidic device by providing first and second substrates and forming a first frit structure on the first substrate. ([0026]) teaches that the first and second substrates 102 and 104 are desirably planar. They may be of various suitable materials, such as glass, glass-ceramic, and ceramic materials.
([0027]) teaches that the frit structure 204 of the embodiment of FIG. 1 includes a layer 308 of frit positioned on the inside surface of the through-hole 108
([0036]) A frit structure 204 is then formed on the substrate 104 and into the remaining open portions of the hole 108, such as by molding a frit and binder mixture onto the substrate. Where the binder acts as the mobile component. ([0043]) teaches that the substrates may be consolidated by a glass or glass-ceramic frit between successive substrates or floors.
([0041]) teaches that the present invention may be desirably utilized with glass, ceramic, and/or glass-ceramic substrates. Metal substrates may also be useful. While CTE mismatch should not be too large between consolidated frit and substrate to preserve resistance to thermal gradients and thermal shock, the present invention finds particular utility in allowing separate optimization of substrate and frit materials, as the present invention allows for a continuous consolidated frit surface on the interior surfaces of microfluidic devices. Accordingly, the composition or a gradient within composition is understood to have an impact on a match between the thermal gradients of the frit and substrate the frit is applied to. Highlighting, that the case law for result effective variable mat be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. Highlighting, that if Group I is selected further election of the following species must be made:

IA. wherein the glass material of the surface modification layer comprises a
fluorosilicate glass, and the mobile component comprises fluorine.
IIA. Wherein the glass material of the surface modification layer comprises a
fluorosilicate glass, and the mobile component comprises fluorine.Highlighting, that if Group II is selected further election of the following species must be made: 	IB. Wherein the glass material of the surface modification layer comprises a
fluorosilicate glass, and the mobile component comprises fluorine.
IIB. Wherein the glass material of the surface modification layer comprises a
fluorosilicate glass, and the mobile component comprises fluorine.
 Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 4, 6-11, 12, 15, 17, 22-24A telephone call was made to Michael Hood (607-974-2798) on (2-24-2022) to request an oral election to the above restriction requirement, but did not result in an election being made.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

                                                                Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                   

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715